Exhibit 10.1

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

  IN RE LEGACY RESERVES LP PREFERRED UNITHOLDER LITIGATION   

Consolidated

C.A. No. 2018-0225-JTL

 

 

JEFFREY L. DOPPELT,

 

  

Plaintiff,

 

   C.A. No. 2017-0802-JTL

v.

 

LEGACY RESERVES LP AND LEGACY RESERVES GP, LLC,

 

Defendants.

  

STIPULATION AND AGREEMENT OF SETTLEMENT

This Stipulation and Agreement of Settlement dated July 6, 2018 (the
“Stipulation”), is made and entered into by and among the Parties in the
following actions: the action in the Delaware Court of Chancery captioned
Doppelt v. Legacy Reserves LP, et al., C.A. No. 2017-0802-VCL (the “Doppelt I
Action”); the action in the Delaware Court of Chancery captioned In re Legacy
Reserves LP Preferred Unitholder Litigation, Cons. C.A. No. 2018-0225-VCL, (the
“Consolidated Action”) into which was consolidated the action in the Delaware
Chancery Court captioned Chammah Ventures, LLC v. Legacy Reserves LP, et al.,
C.A. No. 2018-0242-VCL (the “Chammah Ventures Action”). This Stipulation sets
forth the terms and conditions of the settlement of the Actions, and is intended
by the Parties signing below to fully, finally, and forever resolve, discharge,
and settle all Released Claims.

 

1



--------------------------------------------------------------------------------

WHEREAS:

A.     On or about April 17, 2014, Legacy Reserves LP (the “Partnership”)
consummated an offering of 2,300,000 Series A Preferred Units.

B.    On or about June 17, 2014, the Partnership consummated an offering of
7,200,000 Series B Preferred Units (together with the Series A Preferred Units,
the “Preferred Units” and the holders of such Preferred Units, the “Preferred
Unitholders”).

C.    On or about January 21, 2016, the Partnership announced that it had
suspended distributions to both the Series A and Series B Preferred Units.

D.    On November 8, 2017, Jeffrey Doppelt, a holder of Series A Preferred Units
and Series B Preferred Units (“Doppelt”), filed the Doppelt I Action in the
Delaware Court of Chancery, which sought, among other things, injunctive relief,
damages, equitable relief, and attorneys’ fees from the Partnership and Legacy
Reserves GP, LLC (the “Partnership GP”) with respect to an alleged breach of the
Fifth Amended and Restated Agreement of Limited Partnership of Legacy Reserves
LP dated April 10, 2017 (the “Partnership Agreement”), and the implied covenant
of good faith and fair dealing, based on the treatment of the accrued but unpaid
distributions to Preferred Unitholders as guaranteed payments for tax purposes.

 

2



--------------------------------------------------------------------------------

E.    On March 23, 2018, the Partnership and the Partnership GP filed a motion
to dismiss the Doppelt I Action and Plaintiff Doppelt filed a motion for summary
judgment on his claim for breach of contract in the Doppelt I Action. On
April 20, 2018, the Partnership and the Partnership GP filed a brief in
opposition to Plaintiff Doppelt’s motion for summary judgment on Plaintiff
Doppelt’s claim for breach of contract in the Doppelt I Action and Plaintiff
Doppelt filed a brief in opposition to the Partnership’s and the Partnership
GP’s motion to dismiss the Doppelt I Action. On May 11, 2018, the Partnership
and the Partnership GP filed a reply brief in further support of their motion to
dismiss the Doppelt I Action and Plaintiff Doppelt filed a reply brief in
further support of his motion for summary judgment on his claim for breach of
contract in the Doppelt I Action.

F.    On or about March 23, 2018, the Partnership, the Partnership GP, Legacy
Reserves Inc. (“New Legacy”), and Legacy Reserves Merger Sub LLC (the “Merger
Sub”) entered into a proposed transaction by which the Partnership and the
Partnership GP would become subsidiaries of New Legacy (the “Reorganization
Transaction”), which was announced on March 26, 2018.

G.    As part of the Reorganization Transaction, New Legacy, the Merger Sub, the
Partnership, and the Partnership GP entered into an Agreement and Plan of Merger
(the “Merger Agreement”), pursuant to which the Merger Sub, a subsidiary of New
Legacy, would merge with and into the Partnership, with the Partnership
continuing as the surviving entity and a wholly owned subsidiary of New Legacy.

 

3



--------------------------------------------------------------------------------

H.    Pursuant to the Merger Agreement, all Series A Preferred Units and Series
B Preferred Units were to be converted, purportedly pursuant to Sections 16.4(c)
and 17.4(c) of the Partnership Agreement, respectively, into the right to
receive 1.9620 and 1.72236 shares of New Legacy, respectively, and this
consideration would discharge, eliminate, and cancel all rights associated with
the Preferred Units.

I.    On March 28, 2018, Doppelt filed an action in the Delaware Court of
Chancery styled as Doppelt v. Legacy Reserves LP, et al., No. 2018-0225-VCL (the
“Doppelt II Action”), a putative class action which sought, among other things,
injunctive relief, damages, equitable relief, and reasonable attorneys’ and
experts’ fees and expenses from the Partnership, the Partnership GP, and New
Legacy (collectively, “Legacy” or the “Defendants”) with respect to alleged
breaches of the Partnership Agreement in connection with the Reorganization
Transaction.

J.    Immediately upon filing the Doppelt II Action, Doppelt’s counsel began
discussions with Defendants’ counsel (“Defendants’ Counsel”) with respect to
acceptance of service of process and the expedition of proceedings to allow
briefing and hearing on preliminary injunctive relief or summary judgment
motions.

 

4



--------------------------------------------------------------------------------

K.    On April 3, 2018, a purported Preferred Unitholder, Chammah Ventures, LLC
(“Chammah Ventures”), filed the Chammah Ventures Action in the Delaware Court of
Chancery, a putative class action which sought, among other things, injunctive
relief, damages, equitable relief, and attorneys’ fees from the Partnership, the
Partnership GP, and New Legacy with respect to alleged breaches of the
Partnership Agreement in connection with the Reorganization Transaction.

L.    On April 3, 2018, a motion to expedite was filed in connection with the
Chammah Ventures Action, through which Chammah Ventures sought an expedited
summary judgment and injunction hearing on its claim for breach of the
Partnership Agreement. On April 4, 2018, a motion to expedite was filed in
connection with the Doppelt II Action, in which Doppelt sought a hearing on a
motion for a preliminary injunction prior to the close of the Reorganization
Transaction and requested that the Court set an expedited discovery schedule
prior to any such hearing. On April 5, 2018, a motion to consolidate the Doppelt
II Action and the Chammah Ventures Action was filed by Doppelt.

M.    On April 13, 2018, the Court issued an order consolidating the Doppelt II
Action and the Chammah Ventures Action, under a new caption, In re Legacy
Reserves LP Preferred Unitholder Litigation, Consolidated C.A. No.
2018-0225-JTL, and the Court appointed Plaintiff Doppelt as lead plaintiff
(“Lead Plaintiff”) and his counsel as lead counsel for the putative class action
(“Lead Counsel”), and granted Lead Plaintiff’s motion to expedite the
Consolidated Action.

 

5



--------------------------------------------------------------------------------

N.    On April 23, 2018, Lead Plaintiff filed an amended complaint in the
Consolidated Action containing a new cause of action for breach of the
Partnership Agreement based on the assertion that the Reorganization Transaction
could not be consummated without amending the Partnership Agreement (the
“Amended Complaint” and, together with the complaints filed in the Actions, the
“Complaints”).

O.    On April 24, 2018, the Court in the Consolidated Action granted the
parties’ stipulation and proposed order regarding expedited proceedings (the
“Scheduling Stipulation”).

P.    Pursuant to the Scheduling Stipulation, the parties conducted expedited
discovery in April and May 2018, which included the production of approximately
14,000 pages of documents by Defendants and several thousand more pages by
subpoenaed third parties. The expedited discovery also included three
depositions: two witnesses from the Partnership and one witness from non-party
Lazard Freres & Co. LLC.

Q.    On or about April 27, 2018, a purported Preferred Unitholder, Patrick L.
Irish (“Irish”), filed a putative class action complaint on behalf of the
Preferred Unitholders in the District Court for Midland County, Texas, entitled
Irish v. Legacy

 

6



--------------------------------------------------------------------------------

Reserves LP, et al., No. CV54418 (the “Texas Action”), which seeks, among other
things, injunctive relief, damages, equitable relief, and reasonable attorneys’
fees and expenses from the Partnership, the Partnership GP, New Legacy, and the
Merger Sub with respect to alleged breaches of the Partnership Agreement in
connection with the Reorganization Transaction.

R.    On May 7, 2018, Legacy filed a motion to dismiss the Amended Complaint in
the Consolidated Action, and on May 17, 2018, Lead Plaintiff filed his opening
brief in support of his motion for a preliminary injunction in the Consolidated
Action, which also constituted his brief opposing Legacy’s motion to dismiss the
Amended Complaint. On May 26, 2018, Legacy filed a reply brief in further
support of their motion to dismiss the Amended Complaint and in opposition to
Lead Plaintiff’s motion for a preliminary injunction in the Consolidated Action.
On May 30, 2018, Lead Plaintiff filed a reply brief in support of his motion for
a preliminary injunction in the Consolidated Action.

S.    On June 4, 2018, Vice Chancellor Laster of the Delaware Court of Chancery
heard argument on Lead Plaintiff’s motion for a preliminary injunction and
Defendants’ motion to dismiss the Amended Complaint in the Consolidated Action,
with the Court reserving decision.

T.    Following the preliminary injunction hearing, the Parties entered into
settlement discussions and reached an agreement as to material terms of a
resolution of the Actions, which was memorialized in a Memorandum of
Understanding dated as of June 22, 2018 (the “MOU”), and filed with the Court on
June 25, 2018. After the Parties executed the MOU, they negotiated and executed
this Stipulation.

 

7



--------------------------------------------------------------------------------

U.    Pursuant to the MOU, Plaintiff has withdrawn the motion for preliminary
injunction and the Parties are entering this Stipulation of Settlement to be
presented to the Court for approval.

V.    A hearing on the parties’ pending motions in the Doppelt I Action had been
scheduled for July 10, 2018 at the Delaware Court of Chancery in Wilmington,
Delaware, but was removed from the Court’s calendar on June 26, 2018.

W.    Doppelt represents to have owned at all relevant times and continues to
own Series A and Series B Preferred Units.

X.    Lead Counsel, on behalf of Lead Plaintiff, and Defendants’ Counsel have
engaged in arm’s-length negotiations concerning a possible settlement of the
Actions.

Y.    Following the expedited discovery described above in the Consolidated
Action, and consultation with expert advisors, counsel for Lead Plaintiff and
counsel for Defendants have concluded that the terms contained in the MOU and in
this Stipulation are fair and adequate to the Partnership, its Preferred
Unitholders, the holders (the “Unitholders”) of its units representing limited
partner interests (the “Units”), the Partnership GP, the Merger Sub, New Legacy,
and members of the

 

8



--------------------------------------------------------------------------------

Settlement Class (as defined below), and the parties believe that it is
reasonable to pursue the settlement of the Actions based on the procedures and
terms outlined herein and the benefits and protections offered hereby, and the
parties wish to set forth the terms of their agreement in this Stipulation.

Z.    In connection with settlement discussions and negotiations leading to the
execution and filing of the MOU, Lead Counsel and counsel for Defendants did not
discuss the appropriateness or amount of any application by Lead Counsel for an
award of attorneys’ fees and expenses.

AA.    All Defendants have denied, and continue to deny, that they have
committed any violation of law of any kind or engaged in any of the wrongful
acts alleged in the Actions, and expressly maintain that they have diligently
and scrupulously complied with any and all legal duties and obligations, and are
entering into this Stipulation solely to eliminate the delay, burden, and
expense of further litigation.

BB.    All parties recognize the time and expense that would be incurred by
further litigation of the Actions and the uncertainties inherent in such
litigation.

NOW THEREFORE, IT IS STIPULATED AND AGREED, by and among the Parties, by and
through their undersigned counsel, and subject to the approval of the Court,
that the Actions shall be fully and finally compromised and settled, that the
Released Claims shall be released as against the Released Parties, and that the
Actions shall be dismissed with prejudice, upon and subject to the terms and
conditions of the Settlement, as follows:

 

9



--------------------------------------------------------------------------------

DEFINITIONS

1.    The following terms, as used in this Stipulation, have the meanings
specified below:

(a)    “Actions” consists of the Doppelt I Action and the Consolidated Action.

(b)     “Defendants” or “Legacy” means, collectively, the Partnership, the
Partnership GP, and New Legacy.

(c)    “Final Court Approval” means entry of the Order and Final Judgment (as
defined below) by the Court after a final fairness hearing.

(d)     “GP Purchase” means the purchase by New Legacy of all of the outstanding
membership interests of the Partnership GP from Lion GP Interests, LLC.

(e)     “Notice Costs” means the costs, fees and expenses related to providing
notice of the Settlement to the Settlement Class.

(f)    “Order and Final Judgment” means the Order and Final Judgment to be
entered in the Consolidated Action, substantially in the form of Exhibit C
attached hereto.

 

10



--------------------------------------------------------------------------------

(g)     “Released Parties” means the Defendants or any of their parent entities,
controlling persons, associates, affiliates, including any person or entity
owning, directly or indirectly, any portion of the Partnership GP, or
subsidiaries and each and all of their respective officers, directors,
stockholders, principals, representatives, employees, attorneys, financial or
investment advisors, consultants, accountants, investment bankers, commercial
bankers, underwriters, lenders, entities providing fairness opinions, advisors
or agents, insurers, reinsurers, heirs, executors, trustees, general or limited
partners or partnerships, limited liability companies, members, joint ventures,
personal or legal representatives, estates, administrators, predecessors,
successors, assigns, or any person or entity acting for or on behalf of any of
them and each of them.

(h)    “Releasing Parties” means Lead Plaintiff or any member of the Settlement
Class (and Lead Plaintiff’s or any Settlement Class member’s present or past
heirs, executors, estates, administrators, predecessors, successors, assigns,
parents, subsidiaries, associates, affiliates, employers, employees, agents,
consultants, insurers, directors, managing directors, officers, partners,
principals, members, attorneys, accountants, financial, legal, and other
advisors, investment bankers, underwriters, lenders, and any other
representatives of any of these persons and entities).

 

11



--------------------------------------------------------------------------------

(i)    “Reorganization Transaction” means the proposed transaction entered into
by the Partnership, the Partnership GP, New Legacy, and the Merger Sub on or
about March 23, 2018, pursuant to which the Partnership and the Partnership GP
would become subsidiaries of New Legacy, which was publicly announced on
March 26, 2018.

(j)    “Scheduling Order” means the order, substantially in the form attached
hereto as Exhibit A, to be entered by the Court scheduling the Settlement
Fairness Hearing and directing notice be provided to Settlement Class.

(k)    “Settled Claims” means any claims, demands, rights, actions, causes of
action, liabilities, damages, losses, obligations, judgments, duties, suits,
costs, expenses, matters, and issues known or unknown, contingent or absolute,
suspected or unsuspected, disclosed or undisclosed, liquidated or unliquidated,
matured or unmatured, accrued or unaccrued, apparent or unapparent, including
claims that have been or could have been, or in the future can or might be
asserted in any court, tribunal, or proceeding including Unknown Claims (as
defined herein), whether individual, direct, class, derivative, representative,
legal, equitable, or any other type, which arise out of or relate to a Releasing
Party’s holding of Preferred Units or such Releasing Party’s status as a
Preferred Unitholder, which the Releasing Parties ever had, now have, or may
have had against the Released Parties relating to the subject matter of the
Actions, the Complaints, the treatment of the accrued but

 

12



--------------------------------------------------------------------------------

unpaid distributions for tax purposes, any entitlement to the accrued but unpaid
distributions, the calculation of those distributions, the negotiations leading
up to the Merger Agreement, the terms of the Merger Agreement, the GP Purchase,
the Reorganization Transaction and other transactions contemplated therein, or
disclosures related to, the subject matter of the Actions, the Complaints, the
treatment of the accrued but unpaid distributions for tax purposes, any
entitlement to the accrued but unpaid distributions, or the calculation of those
distributions, including any disclosures with respect to these matters made in
connection with Legacy’s obligations under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended (including the
adequacy and completeness of such disclosures). The Settled Claims shall not
include any claims to enforce this Stipulation or claims, if any, arising from
the tax reporting of the accrued but unpaid distributions inhering to prior
holders of Preferred Units who sold their Preferred Units prior to March 26,
2018.

(l)    “Settlement” shall mean the agreement between the Parties that, in
consideration for the full settlement and release of the Settled Claims as part
of, and upon the closing of, the Reorganization Transaction, each Series A
Preferred Unit and each Series B Preferred Unit shall be converted into the
right to receive a number of shares of common stock in New Legacy as set forth
in ¶¶ 2 and 3 herein.

 

13



--------------------------------------------------------------------------------

(m)    “Settlement Class” consists of all record and beneficial owners of the
Series A Preferred Units and Series B Preferred Units during the period
beginning on January 21, 2016, through the date of the consummation of the
Reorganization Transaction, including any and all of their respective successors
in interest, predecessors, representatives, trustees, executors, administrators,
heirs, assigns or transferees, immediate and remote, and any person or entity
acting for or on behalf of, or claiming under, any of them, and each of them.
Excluded from the Settlement Class are Defendants and any entity in which a
Defendant has or had a controlling interest, and the legal representatives,
successors and assigns of any such excluded person.

(n)    “Settlement Class Member” means a member of the Settlement Class.

(o)    “Settlement Fairness Hearing” means the hearing set by the Court to
consider final approval of the Settlement.

(p)    “Settlement Notice” means the Notice of Pendency and Proposed Settlement
of Preferred Unitholder Action, Settlement Fairness Hearing, and Right to Appear
and/or Object, substantially in the form attached hereto as Exhibit B, which is
to be mailed to Settlement Class Members.

 

14



--------------------------------------------------------------------------------

(q)     “Unknown Claims” means any claim that Lead Plaintiff or any member of
the Settlement Class does not know or suspect exists in his, her or its favor at
the time of the release of the Settled Claims as against the Released Parties,
or any claim that Defendants do not know or suspect exist in their favor at the
time of the release of the Settled Claims as against the Releasing Parties,
including without limitation those which, if known, might have affected the
decision to enter into the Settlement.

SETTLEMENT CONSIDERATION

2.    In consideration for the full settlement and release of the Settled Claims
(as defined in ¶ 1(k)), upon the closing of the Reorganization Transaction, each
Series A Preferred Unit and each Series B Preferred Unit shall be converted into
the right to receive a number of shares of common stock in New Legacy as
follows: with respect to the Series A Preferred Units, each Series A Preferred
Unit will be converted into 2.92033118 shares of common stock in New Legacy (for
a total of 6,716,762 shares of common stock of New Legacy for the 2,300,000
Series A Preferred Units outstanding), and with respect to the Series B
Preferred Units, each Series B Preferred Unit will be converted into 2.90650421
shares of common stock in New Legacy (for a total of 20,926,830 shares of common
stock of New Legacy for the 7,200,000 shares of Series B Preferred Units
outstanding). In total between the Series A Preferred Units and Series B
Preferred Units, the Settlement provides

 

15



--------------------------------------------------------------------------------

for an additional 10,730,000 shares of common stock in New Legacy over and above
the 16,913,592 shares of New Legacy common stock to be delivered to the holders
of Series A Preferred Units and Series B Preferred Units in the Reorganization
Transaction as it was announced on March 26, 2018, for a total of 27,643,592
shares of New Legacy common stock. The additional 10,730,000 shares are
intended, when added to the New Legacy common stock to be delivered in the
Reorganization Transaction as it was announced on March 26, 2018, to provide the
Preferred Unitholders with an interest in New Legacy equal to 26.44% of the
equity interest in New Legacy that will be held, upon the consummation of the
Reorganization Transaction, collectively by the Partnership’s current
Unitholders and Preferred Unitholders based on the amount of Units representing
limited partner interests in Legacy as of June 22, 2018. The Merger Agreement
shall be amended to reflect the terms of this Settlement, as defined in this
Stipulation, and any other agreement or Court order affecting the terms of this
Stipulation, with respect to the consideration to be received by the Preferred
Unitholders as a result of the Reorganization Transaction, and to remove the
provisions stating that each of the Series A Preferred Units and Series B
Preferred Units will be converted into the right to receive 1.9620 and 1.72236
shares of New Legacy, respectively.

3.     Without the consent of the Lead Plaintiff, until the earlier of (i) the
date of the consummation of the Reorganization Transaction or (ii) the
termination of the

 

16



--------------------------------------------------------------------------------

Merger Agreement, neither of the Partnership nor New Legacy will: (a) declare,
authorize, set aside, or pay any dividend or distribution payable in Units,
stock, or other equity securities in respect of any of its existing equity
securities; (b) split, combine, divide, subdivide, reverse split, consolidate,
reclassify, recapitalize, or effect any other similar transaction with respect
to any of its or its subsidiaries’ capital stock or other securities or equity
interests; or (c) alter the 1-to-1 conversion ratio of Units into New Legacy
common stock as set forth in the Merger Agreement; provided, however, that this
paragraph 3 shall not prohibit the Partnership or New Legacy from issuing equity
securities in exchange for fair value in a bona fide sale, exchange or issuance
or pursuant to a currently existing equity incentive plan.

4.    On June 28, 2018, Lead Plaintiff caused his Motion for a Preliminary
Injunction in the Consolidated Action to be withdrawn pursuant to the MOU, and
Lead Plaintiff shall take no action to further pursue any preliminary injunctive
proceedings. All proceedings in the Actions, which, without limitation and for
the avoidance of doubt, include any obligation of any third-party to respond to
any subpoena or other discovery demand, other than proceedings to seek final
approval of the settlement contemplated by this Stipulation, shall be stayed
until the Reorganization Transaction is consummated. If the Merger Agreement is
terminated or the Reorganization Transaction does not occur, the Parties will
apply to the Court to schedule any further proceedings.

 

17



--------------------------------------------------------------------------------

5.    Until this Stipulation receives Final Court Approval, Lead Plaintiff will
not seek any further damages based on any claims relating to the Preferred Units
(including claims unknown or undiscovered as of the date of the final approval
of this Settlement) arising out of, relating to, or in connection with the
institution, prosecution, assertion, settlement, or resolution of the Actions,
the treatment of the accrued but unpaid distributions for tax purposes, any
entitlement to the accrued but unpaid distributions, the negotiations, terms,
substance, or language of the Merger Agreement, or the GP Purchase, or the
adequacy of any disclosure in any public filing by Legacy, as described further
in paragraph 7 below, provided that if the Parties are not able to obtain Final
Court Approval, this provision will not affect Plaintiffs’ right to seek such
damages.

CLASS CERTIFICATION

6.    Solely for purposes of the Settlement and for no other purpose, the
Parties stipulate and agree to: (a) certification of the Consolidated Action as
a non-opt out class action pursuant to Delaware Court of Chancery Rules 23(a),
23(b)(1) and 23(b)(2) on behalf of the Settlement Class; (b) appointment of Lead
Plaintiff as Class Representative for the Settlement Class; and (c) appointment
of Lead Counsel as counsel for the Settlement Class (“Class Counsel”).

 

18



--------------------------------------------------------------------------------

RELEASES

7.    Upon entry of the Order and Final Judgment approving the Settlement, and
provided that the Merger Agreement is not terminated and the Reorganization
Transaction is consummated, the Releasing Parties shall be deemed to have, and
by operation of the Order and Final Judgment, shall have, completely, fully,
finally and forever compromised, settled, released, discharged, extinguished,
relinquished, and dismissed with prejudice the Settled Claims against the
Releasing Parties and shall covenant not to sue and shall be barred from suing
any Defendant or any other Released Party for any Settled Claim. Notwithstanding
anything contained herein, if the Reorganization Transaction is not consummated
or the Merger Agreement is terminated, the releases and covenants contained
herein will be null and void, and the Parties will jointly move to vacate the
Order and Final Judgment in its entirety.

8.    With respect to any and all Settled Claims, the Parties stipulate and
agree that, upon entry of the Order and Final Judgment, and provided that the
Merger Agreement is not terminated and Reorganization Transaction is
consummated, Lead Plaintiff and Defendants shall expressly waive, and each of
the other Settlement Class Members shall be deemed to have waived, and by
operation of the Order and Final Judgment shall have expressly waived, any and
all provisions, rights, and

 

19



--------------------------------------------------------------------------------

benefits conferred by any law of any state or territory of the United States, or
principle of common law or foreign law, which is similar, comparable, or
equivalent to California Civil Code § 1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Lead Plaintiff and Defendants acknowledge, and each of the other Settlement
Class Members shall be deemed by operation of law to have acknowledged, that the
foregoing waiver was separately bargained for and a key element of the
Settlement. Notwithstanding anything contained herein, if the Reorganization
Transaction is not consummated or the Merger Agreement is terminated, the
releases and covenants contained herein will be null and void and the Parties
will jointly move to vacate the Order and Final Judgment in its entirety.

9.    Provided the Merger Agreement is not terminated and the Reorganization
Transaction is consummated in accordance with the terms of this Settlement, Lead
Plaintiff will not seek any further damages from Defendants or any other
Released Party based on the Settled Claims, and the Settlement Class Members
will be enjoined from seeking any damages from Defendants or any other Released
Party based on the Settled Claims.

10.    Lead Plaintiff and the Settlement Class Members, by operation of law,
have acknowledged that they may discover facts in addition to or different from

 

20



--------------------------------------------------------------------------------

those now known or believed to be true by them with respect to the Settled
Claims, but Lead Plaintiff, and by operation of law, the Settlement
Class Members will, pursuant to the Order and Final Judgment, and provided that
the Reorganization Transaction is consummated and the Merger Agreement is not
terminated, have completely, fully, finally, and forever compromised, settled,
released, discharged, extinguished, and dismissed, with prejudice, any and all
Settled Claims, known or unknown, suspected or unsuspected, contingent or
absolute, accrued or unaccrued, apparent or unapparent, which now exist, or
heretofore existed, or may hereafter exist, and without regard to the subsequent
discovery of additional or different facts. Lead Plaintiff acknowledges, and the
Settlement Class Members by operation of law shall be deemed to have
acknowledged, that Unknown Claims (as defined in ¶ 1(q)), are expressly included
in the definition of “Settled Claims” (as defined in ¶ 1(k)), and that such
inclusion was expressly bargained for and was a key element of the Settlement
and was relied upon by each and all of the Released Parties in entering into
this Stipulation.

11.    Pursuant to the Order and Final Judgment, and provided that the Merger
Agreement is not terminated and the Reorganization Transaction is consummated,
Defendants and the Released Parties shall be deemed to have, and by operation of
the judgment shall have, fully, finally, and forever released, relinquished, and
discharged Lead Plaintiff, each and all of the Settlement Class Members, and
Lead

 

21



--------------------------------------------------------------------------------

Counsel and other counsel that have appeared in the Consolidated Action from all
claims (including Unknown Claims) arising out of, relating to, or in connection
with the institution, prosecution, assertion, settlement, or resolution of the
Actions or the Settled Claims.

SCHEDULING ORDER AND NOTICE

12.    Promptly upon execution of this Stipulation, Lead Plaintiff and
Defendants shall submit this Stipulation to the Court and shall jointly apply
for entry of the Scheduling Order, substantially in the form attached hereto as
Exhibit A, providing for, among other things: (a) preliminary certification of
the Settlement Class for purposes of the Settlement only; (b) approval of the
form and content of notice of the Settlement; and (c) the scheduling of the
Settlement Fairness Hearing.

13.    In accordance with the terms of the Scheduling Order to be entered by the
Court, Defendants shall (a) cause the Settlement Notice, substantially in the
form attached hereto as Exhibit B, to be mailed to all members of the Settlement
Class identified in Legacy’s Preferred Unitholder records, including the mailing
addresses of the Preferred Unitholders as used by Legacy to send Schedule K-1s
(Form 1065), or who otherwise may be identified through further reasonable
effort; and (b) cause the Settlement Notice, substantially in the form attached
hereto as Exhibit B, and copies of this Stipulation and the Amended Complaint,
to be posted on Legacy’s website.

 

22



--------------------------------------------------------------------------------

14.    Legacy or its successor(s) in interest shall pay or cause to be paid any
and all Notice Costs, regardless of whether the Court approves the Settlement or
the Reorganization Transaction occurs.

15.    Notice of the Settlement provided by U.S. mail shall be sufficient.

STAY OF PROCEEDINGS

16.    All proceedings in the Actions, except for those proceedings related to
the Settlement, shall be stayed until the resolution of all such
Settlement-related proceedings.

FINAL ORDER AND JUDGMENT; DISMISSAL OF THE ACTION

17.    The Stipulation shall be subject to the Final Court Approval and any
appeals that may be taken with respect to such Final Court Approval.

18.    Subject to performance, satisfaction, or waiver of the terms and
conditions set forth herein, the Order and Final Judgment substantially in the
form of Exhibit C shall be entered dismissing the Actions with prejudice and on
the merits and without costs to any Party, except as expressly provided herein.

19.    Lead Plaintiff and Defendants in the Consolidated Action will present the
Settlement to the Court for Final Court Approval as soon as reasonably
practicable following dissemination of appropriate notice to Settlement
Class members, and will use their individual and collective best efforts to
obtain Final Court Approval of the Settlement and entry of the Order and Final
Judgment

 

23



--------------------------------------------------------------------------------

dismissing the Actions with prejudice as to all Settled Claims and without costs
to any Party, except in accordance with Plaintiff’s application for an award of
attorneys’ fees and expenses to be paid by Defendants or its insurers as
expressly provided herein.

20.    Upon consummation of the Reorganization Transaction, Lead Plaintiff and
Defendants will cooperate with plaintiff’s counsel in the Texas Action in
seeking a dismissal of that case with prejudice.

TERMINATION

21.    This Stipulation shall be null and void and of no force and effect
pursuant to the terms hereof, unless otherwise agreed to by the Parties, if:
(a) the Merger Agreement is terminated either in accordance with its terms or
otherwise; (b) the Reorganization Transaction does not occur; (c) Final Court
Approval of the Settlement is not obtained for any reason; or (d) the Court does
not enter the Order and Final Judgment substantially in the form attached as
Exhibit C or such other form of order approving the Settlement. In the event
that this Stipulation shall become null and void as a result of any of clauses
(a) through (d) of this paragraph 21, this Stipulation shall not be deemed to
prejudice in any way the respective positions of the Parties with respect to any
of the Actions, including without limitation Lead Counsel’s right to apply for
attorneys’ fees and expenses based on benefits obtained as a result of the
litigation and Defendants’ right to object to the same.

 

24



--------------------------------------------------------------------------------

ATTORNEYS’ FEES AND EXPENSES

22.    The Parties agree that Lead Counsel may apply for and obtain from the
Court an award of certain attorneys’ fees, including reimbursement of some or
all of their litigation-related expenses, related to the prosecution of the
Actions to be paid by Defendants and/or their insurance carrier. Defendants
agree not to oppose Lead Counsel’s request for Fees and Expenses in an amount
not to exceed $5.7 million, and Lead Counsel agrees not to make a request for
Fees and Expenses in excess of $5.7 million.

23.    Subject to the terms and conditions of this Stipulation and subject to
Final Court Approval and an award of attorneys’ fees and expenses by the Court,
Legacy and/or its insurance carrier, on behalf of itself and for the benefit of
the other Defendants in the Actions, shall pay or cause to be paid such fees and
expenses as are awarded by the Court to Lead Counsel within thirty (30) days of
the entry of an order awarding them, subject to Lead Counsel’s joint and several
obligation to refund any amounts by which the fee award may be subsequently
reduced upon appeal or by collateral attack.

 

25



--------------------------------------------------------------------------------

24.    Any award of attorneys’ fees and expenses, whether or not such fees and
expenses have been agreed to by the Parties, shall not affect the validity of
the Settlement set forth in this Stipulation.

25.    The Released Parties shall bear no expenses, costs, damages, or fees
alleged or incurred by Lead Plaintiff, by any Settlement Class Member, or by any
of their attorneys, experts, advisors, agents, or representatives, except as
provided in this Stipulation with respect to the costs of notice to the
Settlement Class and administration of the Settlement, and with respect to Lead
Counsel’s right to apply for an award of attorneys’ fees and expenses in the
Actions to be paid by Defendants, as approved or awarded by the Court. For
avoidance of any doubt, Lead Counsel intends, and nothing herein shall
constitute a waiver of Lead Counsel’s right, to seek, in accordance with
paragraph 22 of this Stipulation, an award of attorneys’ fees and expenses in
connection with the Settlement contemplated by this Stipulation.

26.    To the extent the Court awards any attorneys’ fees or expenses to Lead
Counsel pursuant to paragraphs 22 and 23 of this Stipulation, such fees or
expenses shall not be paid until the Reorganization Transaction is consummated.

COOPERATION

27.    Pending Final Court Approval, the Parties agree to use their best efforts
to prevent, stay or seek dismissal of or oppose entry of any interim or final
relief in favor of any Settlement Class Member in any other litigation against
any of the

 

26



--------------------------------------------------------------------------------

Parties that challenges the Settlement or the Reorganization Transaction
(including the Merger Agreement) or otherwise involves a Settled Claim. In
particular, the Parties will work with counsel for plaintiff in the Texas Action
to obtain a stay of that action pending Final Court Approval and to obtain
dismissal of the Texas Action within five (5) business days of Final Court
Approval.

STIPULATION NOT AN ADMISSION

28.    It is expressly understood that (a) Defendants have denied, and continue
to deny, that they breached the Partnership Agreement or engaged in any of the
wrongful acts alleged in the Actions; (b) Defendants are entering into the
Stipulation solely to eliminate the delay, burden, expense, and uncertainties
inherent in further litigation; (c) Lead Counsel believes that the Plaintiffs’
claims in the Actions have merit based on proceedings to date, but recognizes
that the Defendants would continue to assert legal and factual defenses to their
claims; and (d) Lead Counsel has concluded that the terms of this Stipulation
are fair and adequate to Lead Plaintiff and the Settlement Class, and that it is
reasonable to pursue the Settlement based upon the terms and procedures outlined
herein.

AUTHORITY

29.    This Stipulation will be executed by counsel to the Parties, each of whom
represents and warrants that he or she has been duly authorized and empowered to
execute this Stipulation on behalf of such Party, and that it shall be binding
on such Party in accordance with its terms. As so executed this Stipulation
shall constitute one agreement.

 

27



--------------------------------------------------------------------------------

30.    Lead Plaintiff and Lead Counsel represent and warrant that (a) Lead
Plaintiff is a holder of Series A Preferred Units and Series B Preferred Units
and has been a holder of Series A Preferred Units and Series B Preferred Units
at all relevant times and continued to hold Series A Preferred Units and Series
B Preferred Units as of the date this Stipulation was signed and provided proof
of such ownership prior to execution of the Stipulation, and (b) none of Lead
Plaintiff’s claims or causes of action referred to in any of the complaints or
this Stipulation, or any claims Lead Plaintiff could have alleged, have been
assigned, encumbered, or in any manner transferred in whole or in part.

SUCCESSORS AND ASSIGNS

31.    This Stipulation shall be binding upon and shall inure to the benefit of
the Parties and their respective agents, successors, executors, heirs, and
assigns.

GOVERNING LAW AND FORUM

32.    This Stipulation shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without regard to conflict of laws
principles.

33.    The Parties hereby irrevocably and unconditionally (a) consent and submit
to the exclusive jurisdiction of the Delaware Court of Chancery, for any
actions, suits or proceedings arising out of or relating to this Stipulation,
(b) waive

 

28



--------------------------------------------------------------------------------

any objection to the laying of venue of any such litigation in the Delaware
Court of Chancery and agree not to plead or claim that such litigation brought
therein has been brought in any inconvenient forum, (c) waive any right to trial
by jury with respect to any actions, suits or proceedings arising out of or
relating to this Stipulation, and (d) consent to service of process by
registered or certified mail in connection with any actions, suits or
proceedings arising out of or relating to this Stipulation.

ENTIRE AGREEMENT AND AMENDMENTS

34.    This Stipulation constitutes the entire agreement among the Parties with
respect to the subject matter hereof, and may not be amended nor any of its
provisions waived except by a writing signed by all of the Parties hereto. For
the avoidance of doubt, this Stipulation shall supersede and replace the MOU as
the operative agreement of Settlement between the Parties.

COUNTERPARTS

35.    This Stipulation may be executed in any number of actual, telecopied or
electronically mailed counterparts and by each of the different Parties on
several counterparts, each of which when so executed and delivered will be an
original. This Stipulation will become effective when the actual or telecopied
counterparts have been signed by each of the Parties to this Stipulation and
delivered to the other Parties. The executed signature page(s) from each actual,
telecopied or electronically mailed counterpart may be joined together and
attached and will constitute one and the same instrument.

 

29



--------------------------------------------------------------------------------

NOTICE TO PARTIES

36.    If any Party is required to give notice to any other Party under this
Stipulation, such notice shall be in writing and shall be deemed to have been
duly given upon receipt of hand delivery or facsimile or email transmission,
with confirmation of receipt. Notice shall be provided as follows:

 

If to Lead Plaintiff or Lead Counsel:

 

  

If to Defendants:

 

Rosenthal, Monhait & Goddess, P.A.

Attn: Carmella P. Keener

919 North Market Street, Suite 1401

Citizens Bank Center

Wilmington, Delaware 19801

Telephone: (302) 656-4433

 

Carol S. Shahmoon

Gregory E. Keller

CSS Legal Group PLLC

One Great Neck Road, Suite 7

Great Neck, New York 11021

Telephone: (646) 517-4399

  

Richards, Layton & Finger, P.A.

Attn: Gregory V. Varallo

Attn: Robert L. Burns

920 North King Street

Wilmington, Delaware 19801

Telephone: (302) 651-7700

 

Kirkland & Ellis LLP

Attn: Yosef J. Riemer, P.C.

Attn: Shireen A. Barday

601 Lexington Avenue

New York, New York 10022

Telephone: (212) 446-4800

BREACH

37.    The Parties agree that in the event of any breach of this Stipulation,
all of the Parties’ rights and remedies at law, equity, or otherwise, are
expressly reserved.

 

30



--------------------------------------------------------------------------------

REVIEW OF STIPULATION

38.    Each Party represents and warrants that such Party, or a responsible
officer or other fiduciary thereof, has read this Stipulation and understands
its contents.

INVESTIGATION OF SETTLEMENT

39.    Each Party represents and warrants that such Party, or a responsible
officer or other fiduciary thereof, has made such investigation of the facts
pertaining to the Settlement provided for in this Stipulation, and of all the
matters pertaining thereto, as the Party deems necessary and advisable.

INTERPRETATION

40.    This Stipulation will be deemed to have been mutually prepared by the
Parties and will not be construed against any of them by reason of authorship.

41.    Section and/or paragraph titles have been inserted for convenience only
and will not be used in interpreting the terms of this Stipulation.

42.    The terms and provisions of this Stipulation are intended solely for the
benefit of the Parties and their respective successors and permitted assigns,
and it is not the intention of the Parties to confer third-party beneficiary
rights or remedies upon any other person, except with respect to (a) any rights
conferred upon Settlement Class Members; (b) any attorneys’ fees and expenses to
be paid to Lead Counsel pursuant to the terms of this Stipulation; and (c) the
Released Parties who are not signatories hereto, who shall be third-party
beneficiaries under this Stipulation and entitled to enforce it in accordance
with its terms.

 

31



--------------------------------------------------------------------------------

CONTINUING JURISDICTION

43.    The consummation of this Settlement as embodied in this Stipulation shall
be under the authority of the Court, and the Court shall retain jurisdiction for
the purpose of enforcing the terms of this Stipulation.

 

32



--------------------------------------------------------------------------------

/s/ Carmella P. Keener

  

/s/ Gregory V. Varallo

Carmella P. Keener (#2810)

Jessica Zeldin (#3558)

ROSENTHAL, MONHAIT & GODDESS, P.A.

919 North Market Street, Suite 1401

Citizens Bank Center

Wilmington, Delaware 19801

(302) 656-4433

 

OF COUNSEL:

 

CSS LEGAL GROUP PLLC

Carol S. Shahmoon

Gregory E. Keller

One Great Neck Road

Suite 7

Great Neck, New York 11021

(646) 517-4399

 

Co-lead Counsel for Lead Plaintiff Jeffrey Doppelt

  

Gregory V. Varallo (#2242)

Robert L. Burns (#5314)

Matthew W. Murphy (#5938)

RICHARDS, LAYTON & FINGER, P.A.

One Rodney Square

920 North King Street

Wilmington, Delaware 19801

(302) 651-7700

 

OF COUNSEL:

 

KIRKLAND & ELLIS LLP

Yosef J. Riemer, P.C.

Shireen A. Barday

601 Lexington Avenue

New York, New York 10022

(212) 446-4800

 

KIRKLAND & ELLIS LLP

Jonathan G.C. Fombonne

609 Main Street

Houston, Texas 77002

(713) 836-3600

 

Counsel for Defendants Legacy Reserves LP, Legacy Reserves GP, LLC, and Legacy
Reserves Inc.

Dated: July 6, 2018

 

33